UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2238


CYNTHIA YAMILETH ALVARADO-TORRES,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 17, 2019                                           Decided: May 29, 2019


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mark J. Devine, Charleston, South Carolina, for Petitioner. Joseph H. Hunt, Assistant
Attorney General, Cindy S. Ferrier, Assistant Director, Joseph A. O’Connell, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cynthia Yamileth Alvarado-Torres, a native and citizen of Honduras, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing her appeal

from the Immigration Judge’s denial of her requests for asylum and withholding of

removal.    We have thoroughly reviewed the record, including the transcript of

Alavardo-Torres’s merits hearing and all supporting evidence. We conclude that the

record evidence does not compel a ruling contrary to any of the administrative agency’s

factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial evidence

supports the Board’s decision, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

      Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Alvarado-Torres (B.I.A. Sept. 21, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                    PETITION DENIED




                                            2